Citation Nr: 1409217	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-49 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative osteoarthritis of the lumbar spine with lumbar spine strain with intervertebral disc syndrome of the lumbar spine with thoracic spine strain with osteoarthritis of the left sacroiliac joint prior to February 19, 2010, and a rating in excess of 10 percent as of April 5, 2010 (referred to as a back disability).  

3.  Entitlement to an initial compensable rating for left hand and wrist strain (referred to as left hand and wrist disability). 


REPRESENTATION

Appellant represented by:     North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) from September 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In the Veteran's substantive appeal to the Board, the Veteran limited consideration of his appeal to the issues noted on the first page of this decision.  During the pendency of his appeal, the RO granted the Veteran a temporary total disability rating in a September 2010 rating decision for his back disability for convalescence following a surgical procedure.  The temporary rating ended on April 5, 2010, when the RO restored the Veteran's 10 percent rating. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In his substantive appeal, the Veteran discussed a right perforated ear drum and scar tissue of the left ear, but it's not clear whether he was claiming these as separate conditions, or stating they led to the hearing loss, which is already on appeal.  The Board refers these issues to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC) located in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To further the development of his claim, the Board remands this appeal for three reasons. 

First, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative in June 2010 to appoint the North Carolina Division of Veterans Affairs (NCDVA) as his representative.  VA regulations provide that when a claimant appeals to the Board, he "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."   38 C.F.R. § 20.600  (2013).  VA's policy is to afford the representative an opportunity to submit a VA Form 646 (Statement of Accredited Representative in Appealed Case/Informal Hearing Presentation) after completing the development directed in a remand and prior to returning an appeal to the Board.  The Veteran's representative has not been afforded the opportunity to provide an VA Form 646.  

Second, additional treatment records may be available in furtherance of the Veteran's claim.  The Veteran separated from the United States Marine Corps in August 2009.  However, the electronic claims record only reflects service treatment records through May 2009.  The Veteran insists his final separation examination has not been obtained.  Any outstanding records, including the Veteran's separation examination, must be obtained.  Additionally, the only post-service treatment records in the electronic claims file are from 2009 to 2010 from Regional Neurosurgery, and it is likely that the Veteran has received additional treatment since his service retirement. 

Third, the Board finds that the Veteran is entitled to a new VA examination to address the Veteran's reported symptoms, complaints, and the rating criteria.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  In the Veteran's substantive appeal to the Board, he reported that his disabilities related to his back and his left wrist have worsened.  Specifically, the Veteran stated that since his February 2010 back surgery, he continues to experience pain, limited range of motion and limited ability to engage in exertional activity such as walking.  As for the left wrist and hand, he contends that his condition has worsened to the point of experiencing pain when he turns door knobs and dropping  items in his left hand with increased frequency. 

Accordingly, the case is REMANDED for the following action:

1.  Request additional service treatment records from the NPRC.  If the records are found to be unavailable, this should be specifically noted in the claims file.

All attempts to accomplish the above development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must again notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Contact the Veteran and ask him to identify any treatment for his hearing loss, back disability, and left hand and wrist disability received from 2009 to the present.  After receiving any necessary authorization,  attempt to obtain any treatment records which are identified. 

3.  Only after obtaining as much of the above evidence as is available, then schedule the Veteran for a VA examination(s) with a clinician who has the appropriate expertise to address current manifestations, effects, and extent, of the disabilities affecting the Veteran's back, left wrist, and left hand (including fingers).  Provide the examiner with the Veteran's claims file for review.  

The examination findings should include the ranges of motion and findings as to whether there is impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  If ankylosis is seen in any affected body part, the examiner should measure and report the angle of flexion of the affected body part that is ankylosed.

4. Only after obtaining as much of the above evidence as is available, then schedule the Veteran for a VA examination to evaluate the Veteran's hearing.  Consistent with the Veteran's factual history, the examiner should provide an opinion as to the following questions:

Does the Veteran have current hearing loss of either/both ear(s)?  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by or are otherwise directly related to an event or injury during military service? 

The examiner should consider the Veteran's previous statements regarding noise exposure in the military as a military police officer and recruiter. 
  
5.  After completion of the above instruction, the RO/AMC is to review the expanded record.  If any of the remanded claims remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


